Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1 (k)(l)(iii) under the Securities Exchange Act of 1934, as amended, the person named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.001 par value per share, of Cypress Bioscience, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: December 23, 2010 ROYALTY PHARMA US PARTNERS 2008, LP By: Pharmaceutical Investors, L.P. By: Pharma Management, LLC ROYALTY PHARMA US PARTNERS, LP By: Pharmaceutical Investors, L.P. By: Pharma Management, LLC ROYALTY PHARMA CAYMAN PARTNERS, LP By: Pharmaceutical Investors, L.P. By: Pharma Management, LLC PABLO LEGORRETA ROYALTY PHARMA CAYMAN PARTNERS 2008, L.P. By: Pharmaceutical Investors, L.P. By: Pharma Management, LLC RP INVESTMENT CORP. PHARMACEUTICAL INVESTORS, LP By: Pharma Management, LLC PHARMA MANAGEMENT, LLC RP MANAGEMENT, LLC By: /s/ Pablo Legorreta Pablo Legorreta Authorized Signatory
